      Case 7:20-cv-00239 Document 40 Filed on 08/16/21 in TXSD Page 1 of 3
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                      August 16, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                     Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       §
43.412 ACRES OF LAND, more or less, in § CIVIL ACTION NO. 7:20-cv-00239
HIDALGO COUNTY, TEXAS; HIDALGO §
COUNTY IRRIGATION DISTRICT             §
NO. 2; CITY OF PHARR, TEXAS; and       §
UNKNOWN LANDOWNERS,                    §
                                       §
      Defendants.                      §

                                        OPINION AND ORDER

        The Court now considers Plaintiff United States’ “Opposed Motion for Leave of Court to

Modify Scheduling Order.”1 Although the motion is opposed, the Court exercises its discretion to

consider the motion now.2 This is the seventh motion to modify the Court’s scheduling orders in

this case. The Court granted one extension on March 11, 2021, in light of President Biden’s

proclamation which halted border construction.3 On April 27th, the Court denied another

scheduling order extension because the United States had failed to develop border construction

plans.4 But importantly, on May 13th, the Court granted one Defendant’s motion and modified its

scheduling order in the following manner. Whereas previously all parties were required to

designate expert witnesses and provide expert reports on June 25, 2021, and all parties were

required to designate rebuttal expert witnesses and provide their reports on August 9, 2021,5 the



1
  Dkt. No. 39.
2
  See LR7.8. The motion would not ordinarily be submitted for the Court’s consideration under Local Rule 7.3 until
the deadline sought to be extended had passed.
3
  Dkt. No. 28.
4
  Dkt. No. 30.
5
  Dkt. No. 19 at 2.


1/3
       Case 7:20-cv-00239 Document 40 Filed on 08/16/21 in TXSD Page 2 of 3




Court modified the scheduling order so that only Plaintiff United States was required to designate

experts and provide expert reports on June 25, 2021, but the Court granted all Defendants an

extension to designate their experts and provide expert reports on the same day as the discovery

deadline, August 27, 2021.6 The Court previously declined to abate the case, or provide umpteen

extensions, because the United States had continually failed to develop border construction plans,

but the Court granted this particular extension to Defendants “only” because Defendants are “not

at fault with respect to the border plans.”7

         Months later, two weeks before the discovery deadline, the United States filed the instant

motion to extend the discovery deadline from August 27th to September 10th “for the express

purpose of allowing the United States to take the deposition of any expert witness(es) designated

by Defendants.”8 However, this seventh successive motion is simply another avenue that the

United States seeks to take to cause the Court to countenance the United States’ delay with respect

to border infrastructure plans and construction. After granting one early extension for the parties’

negotiations,9 partially granting another extension for the border pause,10 denying another

extension for the border pause,11 partially granting yet another extension in light of the border

pause to Defendants,12 denying the identical request,13 and then denying an extension for the

United States’ experts given the inexplicably dilatory behavior of the United States and the

prejudice to Defendants,14 the United States now takes a different angle—discussing the

importance of deposing Defendants’ experts15—in order to cure the United States’ past delays.

Specifically, even though the Court originally granted the United States an ample ten months to



6
  Dkt. No. 33.
7
  Id. at 3.
8
  Dkt. No. 39 at 1, ¶ 1.
9
  Dkt. No. 26.
10
   Dkt. No. 28.
11
   Dkt. No. 30.
12
   Dkt. No. 33.
13
   Dkt. No. 34.
14
   Dkt. No. 38.
15
   Dkt. No. 39 at 3, ¶ 5.


2/3
      Case 7:20-cv-00239 Document 40 Filed on 08/16/21 in TXSD Page 3 of 3




conduct discovery, including 63 days to depose Defendants’ experts and 18 days to depose rebuttal

experts before the close of discovery,16 the subsequent 6 motions to modify the Court’s scheduling

order (most of which centered around the United States’ 2021 border pause and inability to

establish border infrastructure plans) have resulted in deadlines unfavorable to the United States.

The United States admits that an extension will prejudice Defendants, but attempts to argue it away

as “minor.”17

        The Court declines to retroactively redeem the United States’ dilatory conduct or save it

from scheduling deadlines that have resulted largely from the United States’ own delays. Any harm

that the United States complains will be inflicted by its inability to depose Defendants’ experts is

chiefly self-inflicted. As the Court already explained in denying another of the United States’

motions to continue discovery deadlines, “[t]he Court has ‘broad discretion to preserve the

integrity and purpose of the pretrial order,’ even if the result of enforcing a scheduling order is that

a party cannot obtain discovery.”18 The United States’ motion to modify the scheduling order is

DENIED.19

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 16th day of August 2021.


                                                        ___________________________________
                                                                     Micaela Alvarez
                                                                United States District Judge




16
   Dkt. No. 19.
17
   Id. at 4, 6.
18
   Dkt. No. 38 at 3 (quoting Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990)).
19
   Dkt. No. 39.


3/3
